Citation Nr: 0006237	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed; no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

2.  The evidence shows the veteran sustains social and 
occupational impairment with deficiencies in family 
relations, thinking, and mood due to suicidal ideation; near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; and an inability to establish and maintain 
effective relationships.

3. The evidence does not show that the veteran sustains total 
occupational impairment due specifically to PTSD.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for PTSD on a VA Form 21-4138 
(Statement in Support of Claim) received by the RO in 
December 1996.  The veteran then submitted to a PTSD 
compensation and pension (C&P) examination in March 1997; the 
relevant findings therein are listed below as follows:

"After his discharge, he has worked as a 
crane operator for about 30 years and 
last worked 2 1/2 years ago.  He stopped 
because he had a work injury to his neck 
and has not been able to work since.

"He has been married from 1990 on and 
has no children of his own, but his wife 
has three children of her own, a pair of 
girls who are twins and are now 15 and 
another daughter who is 22.  He had a 
very good relationship with his step-
children up until recently when his 
moodiness and his bizarre actions and 
nightmares have made his children wary of 
him and they keep at an emotional 
distance.

"His forehead is lined.  His eyes are 
pouched.  He is casually dressed and 
groomed.  He appears tired and depressed.  

"He will not talk about his war 
experiences but from time to time watches 
war movies and only sometimes do they 
trouble him.  He has troubling intrusive 
thoughts once or twice a day, nightmares 
six times a week and flashbacks about 
once a month.

"When he returned from Vietnam he gave 
up bowling, softball, concerts, parties 
and being with people in general.  He 
felt that he wanted to avoid people and 
felt that 'there was so much going on 
that I couldn't understand them and I 
felt I couldn't trust them and they 
weren't telling me the truth all the 
time.'

"He would choose to sit in the back 
close to the door so he could get out 
first.  At a sudden noise he says he 
would turn around and he might shoot the 
person who made the noise.  He says that 
this has never happened because people 
who know him don't come upon him 
suddenly. He says the shooting is a 
possibility because he carries a loaded 
pistol in his hip pocket with his wallet 
and another loaded pistol in an ankle 
holster.

"This man has a great many symptoms of 
depression including sadness and crying 
once or twice a day and feeling that he 
wants to cry 4 or 5 times a week.  He has 
had a low energy level.  There is a 
degree of motor retardation.  His sleep 
is poor, some 3 or 4 hours unless he 
takes his medications.

"His thinking and concentration are 
markedly impaired and he will find 
himself in another room at least once a 
day without remembering what he went 
there for.  If he has to go shopping he 
has to write down as few as three items, 
otherwise he will forget them."  

"He has suicidal thoughts daily and he 
sees himself getting into his truck and 
staging an accident.  He has no friends 
in Alabama.  His only hobby as mentioned 
is collecting guns and reloading.  He 
does belong to the NRA but this is on 
paper.  He doesn't go to any club that is 
active and stays by himself and avoids 
people.

"About twice a week he will find himself 
wishing that he wouldn't wake up when he 
goes to bed and also he has the thought 
during the day [that] 'my family would be 
better off without me' and this occurs 
sometimes daily.

"I questioned him about psychotic 
features since this man has been 
receiving Risperdal which is a new and 
potent anti-psychotic medication and he 
is taking 1 mg three times a day which is 
the dose usually given for a psychotic 
state.  I would elicit no symptoms of a 
psychosis at this time...This man actually 
has a fairly well integrated personality 
in spite of all of his problems, his is 
relatively active with his two hobbies of 
gun collecting and reloading and is alert 
and was able to give me a very coherent 
and connected narrative of his life 
experiences as well as his symptoms and 
various places of treatment without the 
interposition of delusional material or 
fragmentation of speech or thought.

"I found that he is in the range of high 
average intelligence and is competent for 
VA purposes.  At the most, I would say he 
has some mild ideas of persecution by 
workman's compensation and there is a 
possibility that what he says is true 
that he is being watched to see if he can 
perform whatever activities would be 
considered normal and usual and not 
indicative of somebody with residuals of 
a neck injury and to surgeries."
The accompanying diagnosis confirms the veteran sustains PTSD 
and assigns a Global Assessment of Functioning (GAF) score of 
45.

In a August 1997 rating decision, the RO granted service 
connection for the veteran's disability and assigned an 
evaluation of 30 percent effective December 1996.  The 
veteran then filed a notice of disagreement in April 1998, 
wherein he stated, "I do not believe this rating accurately 
reflects the severity of my condition or the results of my 
C&P exam."  

Following the issuance of the Statement of the Case in May 
1998, the veteran filed a timely VA Form 9 (Appeal to Board 
of Veterans' Appeals) in July 1998 and submitted therewith a 
letter from Dr. Dumont, his therapist.  Dr. Dumont's letter 
states in relevant part as follows:

"[The veteran] experiences intrusive 
thoughts about his military experience, 
nightmares almost nightly and periodic 
flashbacks.  He became a rather 
introverted individual following his 
return from Vietnam.  He has a very low 
energy level with psychomotor 
retardation.  Sleep is poor, although 
improved with medication.  Thought 
processes, concentration and memory are 
impaired such that he is prescribed 
Adderall, a stimulant medication, to 
counteract this.  He has had intrusive 
suicidal thoughts on a frequent basis."

Dr. Dumont's letter further lists the following medications 
as prescribed to the veteran:  Remeron (60 mgs. as 
antidepressant); Depakote (1500 mgs. daily as mood 
stabilizer); Neurontin (300 mgs. three times a day as mood 
stabilizer and for chronic pain); Risperdal (1 mg. three 
times a day for agitation); Adderall (40 mgs. twice daily for 
antidepressant augmentation).  

In a August 1998 Supplemental Statement of the Case, the RO 
continued the veteran's disability rating for PTSD at 30 
percent.  
Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim is considered well-grounded when the veteran 
indicates that the symptoms of a disability are more severe 
than is contemplated by the currently assigned rating.  Bruce 
v. West 11 Vet. App. 405 (1998); Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

The veteran has been accorded a VA examination and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Under the schedular criteria for rating mental disorders, a 
100 percent evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned under the new criteria 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 50 percent evaluation is assigned under the new criteria 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is assigned under the new criteria 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).    

The evidence shows the veteran sustains social and potential 
occupational impairment with deficiencies in family 
relations, thinking, and mood due to suicidal ideation; near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; and an inability to establish and maintain 
effective relationships.

This finding is further supported by the veteran's score of 
45 on the GAF scale, the indications for which are set forth 
as follows:  "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  The Board 
therefore finds that the schedular criteria for a 70 percent 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

However, the evidence does not support a 100 percent 
disability rating because it has not been shown that the 
veteran sustains total occupational impairment due to the 
symptoms outlined above.  His speech is coherent and he has a 
fairly well integrated personality.  Although the veteran has 
not worked since approximately 1994, it has not been shown 
that he is totally unemployable due specifically to PTSD.  In 
fact, the March 1997 C&P examination report indicates that 
the veteran stopped working due to a neck injury incurred on 
the job.  This is corroborated by the veteran's receipt of 
workman's compensation benefits.  Further, while the Board 
can possibly discern from the record one of the symptoms 
outlined for a 100 percent rating under Diagnostic Code 9411 
(persistent danger of hurting self or others), none of the 
other symptoms have been shown.  Without evidence showing the 
veteran sustains total occupational impairment due to PTSD 
and with proof of only one of the corresponding symptoms 
outlined in the 100 percent rating criteria under Diagnostic 
Code 9411, the Board must find that the schedular criteria 
for a 100 percent evaluation for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).



ORDER

A 70 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

